DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are allowed. Claims 15-28 are cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 1-14 directed to Group 2 Method of assembly of the apparatus  non-elected without traverse.  Accordingly, claims 15-28 have been cancelled.  Examiner called attorney of record and indicated that claims 15-28 would be cancelled.  They do not depend from allowable claim, see examiner interview attached.
Claim 1 allowable. The restriction requirement between inventions Group I: Apparatus, and Group II: Method of Assembly of apparatus, as set forth in the Office action mailed on 09-28-2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/28/2020 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “An axial flux machine comprising: a stator comprising a stator housing enclosing a plurality of stator bars disposed circumferentially at intervals around an axis of the machine, each of the stator bars having a set of coils wound therearound for generating a magnetic field, and the stator housing having an annular shape forming a hollow region about the axis of the machine; a rotor comprising a set of permanent magnets and mounted for rotation about the axis of the machine, the rotor being spaced apart from the stator along the axis of the machine to define a gap between the stator and rotor and in which magnetic flux in the machine is generally in an axial direction, and the rotor formed of an annulus and having a hollow central region about the axis of the machine; a clutch mechanism located co-axially with the axis of the machine and located fully within the hollow regions of the rotor and stator, the clutch mechanism comprising: a clutch basket having a radially inner surface and a radially outer surface, the radially inner surface of the clutch basket comprising a first set of one or more clutch plates extending radially inwardly and the clutch basket having a first engagement surface for coupling torque in or out of the machine; and a clutch plate bearer comprising a second set of one or more clutch plates and having a second engagement surface for coupling torque in or out of the machine, each set of the one or more clutch plates being arranged to be selectively driven in and out of engagement with one another, wherein the rotor is mounted on the radially outer surface of the clutch basket. (annotated Fig.4, annotated Fig.7”

    PNG
    media_image1.png
    883
    647
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    752
    609
    media_image2.png
    Greyscale

Closest prior art  Iwase, Chen, Kasuya, IwaseII, Carpenter, Regev combination teach axial flux machine with stator and rotor and clutch mechanism having clutch basket and clutch plate bearers wit clutch plates, but the combination fail to teach alone or in combination the axial flux machine of amended 

    PNG
    media_image3.png
    254
    665
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    431
    536
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    788
    693
    media_image5.png
    Greyscale

	 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “An axial flux machine comprising: a stator comprising a stator housing enclosing a plurality of stator bars disposed circumferentially at intervals around an axis of the machine, each of the stator bars having a set of coils wound therearound for generating a magnetic field, and the stator housing having an annular shape forming a hollow region about the axis of the machine; a rotor comprising a set of permanent magnets and mounted for rotation about the axis of the machine, the rotor being spaced apart from the stator along the axis of the machine to define a gap between the stator and rotor and in which magnetic flux in the machine is generally in an axial direction, and the rotor formed of an annulus and having a hollow central region about the axis of the machine; a clutch mechanism located co-axially with the axis of the machine and located fully within the hollow regions of the rotor and stator, the clutch mechanism comprising: a clutch basket having a radially inner surface and a radially outer surface, the radially inner surface of the clutch basket comprising a first set of one or more clutch plates extending radially inwardly and the clutch basket having a first engagement surface for coupling torque in or out of the machine; and a clutch plate bearer comprising a second set of one or more clutch plates and having a second engagement surface for coupling torque in or out of the machine, each set of the one or more clutch plates being arranged to be selectively driven in and out of engagement with one another, wherein the rotor is mounted on the radially outer surface of the clutch basket.“ The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 2-14 are allowed based on dependency from allowable claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834